
	
		II
		111th CONGRESS
		1st Session
		S. 2426
		IN THE SENATE OF THE UNITED STATES
		
			October 29, 2009
			Mr. Brownback introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To suspend temporarily the duty on certain children's
		  footwear.
	
	
		1.Certain children's
			 footwear
			(a)In
			 GeneralSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Other footwear for persons other than men or women, with outer
						soles and uppers of rubber or plastic, with open toes or open heels, other than
						house slippers; footwear of the slip-on type, that is held to the foot without
						the use of laces or buckles or other fasterners, the foregoing except footwear
						of subheading 6402.99.20 and except footwear having a foxing or foxing-like
						band wholly or almost wholly of rubber or plastics applied or molded at the
						sole and overlapping the upper (provided for in subheading
						6402.99.40)FreeNo changeNo changeOn or before 12/31/2011
								
							
						
					.
			(b)Effective
			 DateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
